FOR PUBLICATION                          FILED
                    UNITED STATES COURT OF APPEALS                      MAY 10 2022
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CLARENCE WAYNE DIXON,                          No.    22-99006

                Petitioner-Appellant,          D.C. No. 2:14-cv-00258-DJH

 v.
                                               OPINION
DAVID SHINN, Director, Arizona
Department of Corrections,

                Respondent-Appellee.

                  Appeal from the United States District Court
                            for the District of Arizona
                  Diane J. Humetewa, District Judge, Presiding

                        Argued and Submitted May 10, 2022
                             San Francisco, California

Before: Jay S. Bybee, Daniel A. Bress, and Danielle J. Forrest, Circuit Judges.

                             Opinion by Judge Bress

BRESS, Circuit Judge:

      Clarence Dixon, an inmate incarcerated on death row in Arizona who is set to

be executed on May 11, 2022, appeals the denial of his federal habeas petition and

seeks a stay of his execution. He challenges an Arizona state court’s determination

that he is competent to be executed. We conclude that the Arizona state court’s


                                         1
decision is not contrary to or an unreasonable application of clearly established

federal law, nor does it result in a decision that was based on an unreasonable

determination of the facts. 28 U.S.C. § 2254(d)(1)–(2). Dixon is therefore not

entitled to relief.

                                          I

       In June 1977, Dixon was charged in Arizona state court with assault with a

deadly weapon after he struck a teenage girl with a metal pipe. Dixon v. Ryan, 932

F.3d 789, 796 (9th Cir. 2019). After Dixon waived his right to a jury trial, the court

found him not guilty by reason of insanity and ordered him released on January 5,

1978. Id. The next day, Deana Bowdoin, a 21-year-old student at Arizona State

University, was found dead in her apartment with a belt tightly cinched around her

neck. State v. Dixon, 250 P.3d 1174, 1177–78 (Ariz. 2011). Bowdoin had been

restrained, strangled, and stabbed several times. Id. Investigators also found semen

in Bowdoin’s vagina and on her clothing. Id. Bowdoin’s murder would remain

unsolved for nearly twenty-five years.

       In 1985, Dixon violently sexually assaulted a student at Northern Arizona

University (NAU) who was out jogging, dragging her into a forest and forcing her

to engage in numerous sexual acts at knifepoint. State v. Dixon, 735 P.2d 761, 762

(Ariz. 1987).     After a jury trial, Dixon was convicted of aggravated assault,




                                          2
kidnapping, sexual abuse, and four counts of sexual assault. Id. at 765. He received

a consecutive life sentence on each count. Id. at 766.

      Dixon’s DNA was obtained during the police investigation into this 1985

assault. Dixon, 932 F.3d at 796. Many years later, in 2001, a detective ran the DNA

recovered from Bowdoin’s murder and found a match with Dixon, who had lived

across the street from Bowdoin at the time of her murder. Dixon, 250 P.3d at 1177.

There was no indication of previous contact between the two. Id. at 1177–78.

      In November 2002, Dixon was indicted for first-degree murder, or,

alternatively, first-degree rape and felony murder for the death of Bowdoin. Dixon,

932 F.3d at 796. Dixon moved to change counsel and later to waive his right to

counsel. Id. at 797. He explained that he wished to pursue a legal theory that counsel

had determined was not viable, specifically, that the DNA evidence should be

suppressed because it was illegally obtained by NAU campus police in connection

with his 1985 assault conviction. Id. at 797, 803. The trial court determined that

Dixon “understood the charges against him” and “the potential penalties for the

crime.” Id. at 797. Dixon informed the court that “he was not aware of any current

mental health issues that would prevent him from proceeding to trial.” Id. Dixon’s

counsel agreed with this assessment, and the court allowed Dixon to represent

himself. Id. at 797–98.




                                          3
      On January 15, 2008, the jury convicted Dixon of premeditated murder and

felony murder and later sentenced him to death. Id. at 799. The Arizona Supreme

Court affirmed on direct appeal, State v. Dixon, 250 P.3d 1174 (Ariz. 2011), and the

Supreme Court denied Dixon’s petition for writ of certiorari, Dixon v. Arizona, 565

U.S. 964 (2011).

      On March 18, 2013, represented by counsel, Dixon filed a state habeas

petition. Dixon, 932 F.3d at 800. The trial court (the same judge that had presided

over Dixon’s trial) denied relief. As relevant here, the court rejected Dixon’s claims

that his counsel was ineffective in failing to challenge Dixon’s competency to waive

counsel, or that the court had violated Dixon’s due process rights by failing to hold

a competency hearing sua sponte. Id. at 800, 804. Among other things, the court

noted that Dixon was “coherent and rational,” “able to adequately advance his

positions,” “cogent in his thought processes,” and “lucid in argument.” The Arizona

Supreme Court summarily denied Dixon’s petition for review. Id. at 800.

      On December 19, 2014, Dixon filed a federal habeas petition under 28 U.S.C.

§ 2254. The district court denied the petition, and we affirmed. Id. at 795. On

Dixon’s claim of ineffective assistance of counsel, we held that the Arizona state

court had not unreasonably applied Strickland v. Washington, 466 U.S. 668 (1984),

because “the record contains no evidence of competency issues at any time

throughout the course of the[] proceedings.” Id. at 802–03. The Supreme Court

                                          4
again denied Dixon’s petition for writ of certiorari. Dixon v. Shinn, 140 S. Ct. 2810

(2020).

        Dixon’s execution was later set for May 11, 2022. On April 8, 2022, Dixon

requested a hearing in Arizona state court on his competency to be executed. At the

hearing, both Dixon and the State presented expert testimony, and the parties also

submitted thirty-nine exhibits. Dr. Carlos Vega testified for the State, and Dr. Lauro

Amezcua-Patiño testified for Dixon. Both experts also submitted reports. After

hearing the evidence, the Arizona Superior Court found that Dixon failed to prove

he was incompetent to be executed.             The Arizona Supreme Court declined

jurisdiction over Dixon’s petition for review of the Superior Court’s decision.

        On May 9, 2022, Dixon filed a federal habeas petition under 28 U.S.C. § 2254

challenging the state court’s competency determination.         Dixon also filed an

accompanying motion to stay his execution. The district court denied relief on May

10, 2022. Dixon now appeals. We granted a certificate of appealability. 28 U.S.C.

§ 2253(c)(1).1

                                          II

        We review de novo the district court’s denial of Dixon’s § 2254 petition.

Bolin v. Davis, 13 F.4th 797, 804 (9th Cir. 2021).




1
    We grant Dixon’s motion to transmit a physical exhibit. Dkt. No. 13.
                                          5
      The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA)

generally prohibits state prisoners from filing “second or successive” federal habeas

petitions unless “certain narrow requirements” are met. Jones v. Ryan, 733 F.3d

825, 834 (9th Cir. 2013). However, “the provisions of AEDPA addressing ‘second

or successive’ petitions” do not apply to a § 2254 application based on alleged

incompetency to be executed under Ford v. Wainwright, 477 U.S. 399 (1986).

Panetti v. Quarterman, 551 U.S. 930, 945 (2007) (quoting 28 U.S.C. § 2244(b)).

Because this is the only claim Dixon raises in his § 2254 petition, his petition is not

barred as second or successive under AEDPA.

      We must nonetheless evaluate Dixon’s claim under AEDPA’s “highly

deferential” standards of review. Renico v. Lett, 559 U.S. 766, 773 (2010) (quoting

Lindh v. Murphy, 521 U.S. 320, 333 n.7 (1997)). A § 2254 petition “shall not be

granted with respect to any claim that was adjudicated on the merits in State court

proceedings,” unless the state court decision (1) “was contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the

Supreme Court of the United States,” or (2) “resulted in a decision that was based

on an unreasonable determination of the facts in light of the evidence presented in

the State court proceeding.” 28 U.S.C. § 2254(d). When, as here, the decision of

the highest state court is unreasoned, we “‘look through’ the unexplained decision

to the last related state-court decision that does provide a relevant rationale,” and

                                          6
“presume that the unexplained decision adopted the same reasoning.” Wilson v.

Sellers, 138 S. Ct. 1188, 1192 (2018).

      The standard established by AEDPA is “intentionally ‘difficult to meet.’”

Woods v. Donald, 575 U.S. 312, 316 (2015) (per curiam) (quoting White v. Woodall,

572 U.S. 415, 419 (2014)). To prevail under § 2254(d)(1), “a prisoner must show

far more than that the state court’s decision was ‘merely wrong’ or ‘even clear

error.’” Shinn v. Kayer, 141 S. Ct. 517, 523 (2020) (quoting Virginia v. LeBlanc,

137 S. Ct. 1726, 1728 (2017) (per curiam)). Rather, the question is whether “the

state court’s decision is so obviously wrong that its error lies ‘beyond any possibility

for fairminded disagreement.’” Id. (quoting Harrington v. Richter, 562 U.S. 86, 103

(2011)). In other words, the state court’s application of clearly established federal

law “must be objectively unreasonable.” Lockyer v. Andrade, 538 U.S. 63, 75

(2003). Similarly, under § 2254(d)(2), “a state-court factual determination is not

unreasonable merely because the federal habeas court would have reached a

different conclusion in the first instance.” Wood v. Allen, 558 U.S. 290, 301 (2010).

      We conclude that Dixon has not demonstrated that he is entitled to relief either

under § 2254(d)(1) or § 2254(d)(2).

                                           A

      Dixon first argues that the Arizona state court’s rejection of his incompetency

claim was an unreasonable application of Panetti v. Quarterman, 551 U.S. 930

                                           7
(2007), and Ford v. Wainwright, 477 U.S. 399 (1986). In those cases, the Supreme

Court held that “[t]he Eighth Amendment prohibits the State from inflicting the

penalty of death upon a prisoner who is insane,” Ford, 477 U.S. at 410, which is

determined according to whether the prisoner’s “mental illness deprives him of the

mental capacity to understand that he is being executed as a punishment for a crime,”

Panetti, 551 U.S. at 954 (quotation marks and alterations omitted). “The critical

question is whether a ‘prisoner’s mental state is so distorted by a mental illness’ that

he lacks a ‘rational understanding’ of ‘the State’s rationale for his execution.’”

Madison v. Alabama, 139 S. Ct. 718, 723 (2019) (alterations omitted) (quoting

Panetti, 551 U.S. at 958–59). Stated another way, “the sole inquiry for the court [is]

whether the prisoner can rationally understand the reasons for his death sentence.”

Id. at 728.

      In this case, the state court correctly articulated the governing legal standard

and asked whether Dixon “lacks a rational understanding of the State’s rationale for

his execution.” The court ultimately concluded that Dixon had not made this

showing because, although Dixon “has a mental disorder or mental illness of

schizophrenia,” this illness “can fall within a broad spectrum” and does not on its

own “decide the question of competency.” See also Madison, 139 S. Ct. at 727

(“What matters is whether a person has the ‘rational understanding’ Panetti

requires—not whether he has any particular memory or any particular mental

                                           8
illness.”).   The state court further found that Dixon’s intelligence was “high-

average,” and that he had shown “sophistication, coherent and organized thinking,

and fluent language skills in the pleadings and motions that he has drafted.”

       In addition, the court found that “there were persuasive observations that were

also offered by Dr. Vega,” including Dixon’s statement that “if he had a memory of

the murder, he would have a sense of relief on his way to his execution,” which

demonstrated that Dixon understood the execution to be a punishment for the crime

of conviction. As Dr. Vega had further described in his expert report,

       Clarence is so well aware of the State’s rationale for his execution that
       he wishes he resided in a different State, one that did not have the death
       penalty. He also made it clear that he does not want to die and believes
       that there is nothing to be gained by his execution. He even goes as far
       as to say that if he could bring the victim back to life, he would. He
       made it clear that he was “going to fight [his execution] until the end.”
       He has deluded himself into believing that he found case law[] that
       supports his position.
Dr. Vega also testified that based on his interview of Dixon, he observed that Dixon

was “not the one least bit delusional” and had a “very good grasp of reality.” Dixon

also stated to his own expert Dr. Amezcua-Patiño that state officials were “not

disagreeing” with his legal challenge to his conviction, “they just want to kill me for

murder.” As the district court noted, although the experts disagreed on the ultimate

competency question, “[t]he experts agree that Dixon knows that he was sentenced

to death for the murder of Deana Bowdoin.”



                                           9
      Dixon has not demonstrated it was objectively unreasonable for the state court

to conclude that he is competent to be executed in light of the full record before it.

“[E]ven if ‘reasonable minds reviewing the record might disagree’ about the finding

in question, ‘on habeas review that does not suffice to supersede the trial court’s

determination.’” Wood, 558 U.S. at 301 (alterations omitted) (quoting Rice v.

Collins, 546 U.S. 333, 341–42 (2006)). A fairminded jurist could conclude that

Dixon had not shown an inability to “reach a rational understanding of the reason

for the execution.” Panetti, 551 U.S. at 958.

      Dixon primarily argues that the state court erred by giving insufficient weight

to his “delusional, psychotic-driven belief” that his conviction was invalid because

the 1985 DNA evidence was obtained unlawfully by NAU police and should have

been suppressed. Dixon further points to his belief that the legal system has not

credited his suppression argument because it is biased against him, in the interest of

protecting NAU and government entities from embarrassment. However, the state

court addressed this argument, explaining that while Dixon’s “favored legal theory”

was “highly improbable,” this was not “dispositive of the issue before this Court,”

which was whether Dixon was competent to be executed.

      Dixon cites no clearly established federal law suggesting that having long-

shot legal theories or viewing the legal system as biased in favor of law enforcement,

or even corrupt, is coextensive with the finding that Ford and Panetti require. See

                                         10
Madison, 139 S. Ct. at 729 (“[D]elusions come in many shapes and sizes, and not all

will interfere with the understanding that the Eighth Amendment requires.”). We

therefore cannot conclude that the state court’s decision was an unreasonable

application of Panetti. That is particularly so when we have already rejected a

substantially similar argument: that Dixon’s insistence on the DNA suppression

theory demonstrated his incompetence at trial. Dixon raised this argument in his

federal habeas proceedings, and it failed. See Dixon, 932 F.3d at 803 (“As to Dixon’s

continued interest in the DNA suppression issue . . . Dixon’s interest in the issue was

not so bizarre or obscure as to suggest that Dixon lacked competence.”); see also

Dixon, 2016 WL 1045355, at *9 (“‘Criminal defendants often insist on asserting

defenses with little basis in the law, particularly where, as here, there is substantial

evidence of their guilt,’ but ‘adherence to bizarre legal theories’ does not imply

incompetence.” (quoting United States v. Jonassen, 759 F.3d 653, 660 (7th Cir.

2014))).

      For these reasons, Dixon has not demonstrated that “there was no reasonable

basis for the state court to deny relief.” Richter, 562 U.S. at 98.

                                           B

      We also reject Dixon’s argument that the state court’s decision was based on

an unreasonable determination of the facts. 28 U.S.C. § 2254(d)(2).




                                          11
      First, Dixon argues that Dr. Vega’s testimony and assessment of Dixon were

erroneous in several respects. He maintains that because Dr. Vega opined that Dixon

does not suffer from paranoid schizophrenia when the state court concluded that he

does, Dr. Vega was therefore incapable of assessing whether Dixon could

understand the State’s reasons for his execution.       In Dixon’s view, only Dr.

Amezcua-Patiño’s testimony was valid, and because it was allegedly uncontested,

the state court unreasonably failed to adopt Dr. Amezcua-Patiño’s conclusions.

      The state court concluded that Dixon had not shown he was incompetent to

be executed. And Dixon has not demonstrated that the state court’s use of Dr. Vega’s

observations reflects an unreasonable determination of the facts. Both Dr. Vega and

Dr. Amezcua-Patiño agreed that paranoid schizophrenia, or delusional thoughts

alone, would not be dispositive of Dixon’s competency claim.              It was not

unreasonable for the state court to agree with Dr. Amezcua-Patiño that Dixon

suffered from schizophrenia and delusions, but to also find that Dixon was rationally

capable of understanding the State’s reason for his execution. Dixon has not

demonstrated how the state court made incompatible findings on this score. Cf. Otte

v. Houk, 654 F.3d 594, 606 (6th Cir. 2011) (holding that a state court’s determination

was not objectively unreasonable because “the state court’s decision to credit one

expert over another is entitled to great deference,” and the petitioner had “offered




                                         12
little more than competing testimony” to show that the State’s expert’s opinions were

unsound).

      Dixon points to other alleged shortcomings in Dr. Vega’s opinion and

analysis, but these do not render the state court’s factual findings unreasonable. For

example, Dixon takes issue with the length of Dr. Vega’s interview of him, the fact

that it was conducted by video, that Dr. Vega did not retain an audio recording of

the interview after he had prepared and submitted his report, that Dr. Vega did not

directly ask him about his understanding of why he was to be executed, and that Dr.

Vega discounted the value of Dixon’s neuropsychological test results. But none of

these points, singularly or in combination, made it unreasonable for the state court

to credit Dr. Vega’s observations and conclude that Dixon is competent to be

executed based on the entirety of the evidence. That is particularly so under

AEDPA’s “highly deferential” standard of review, which “demands that state-court

decisions be given the benefit of the doubt.” Renico, 559 U.S. at 773 (first quoting

Lindh, 521 U.S. at 333 n.7; then quoting Woodford v. Visciotti, 537 U.S. 19, 24

(2002) (per curiam)).

      Second, Dixon objects to the state court’s discussion of his high-average

intelligence and his coherent and organized writings. Dixon argues that intelligence

does not reduce the effects of serious psychotic illnesses or relieve paranoid

schizophrenics from hallucinations, including in cases like his. As evidence of his

                                         13
delusional beliefs, Dixon principally points to two handwritten letters he addressed

to the Arizona Judicial Commission in April 2022, demanding the disbarment of the

members of the Arizona Supreme Court.

      The state court’s reliance on Dixon’s writings and his intelligence level was

not objectively unreasonable. Dixon points to no authority demonstrating that these

were improper considerations in assessing Dixon’s competency to be executed. And

the state court expressly recognized that Dixon’s intelligence and coherent writings

also did not “preclude” a finding of incompetence.

      Third, Dixon challenges the state court’s reliance on his statement to Dr. Vega

that he would likely feel “relief” if he regained his memory of the murder.

Specifically, Dr. Vega stated: “[W]hen Clarence was asked, hypothetically, how he

would feel if he were to suddenly have a memory of having killed her,” “he replied

that if he were to recall having murdered that girl, he would have a sense of relief on

his way to his execution.” Dixon argues that this statement is irrelevant to whether

he rationally understands the State’s reasons for his execution. Dixon also questions

the reliability of Dr. Vega’s recitation of the statement.

      Dixon does not directly argue that he did not make the challenged statement

to Dr. Vega in their interview, and the state court could thus reasonably conclude

that Dixon had made the statement as reproduced in Dr. Vega’s report and referenced

in his later testimony. The state court could also reasonably rely on the statement as

                                          14
evidence that Dixon is capable of rationally understanding the reason for his

execution. Cf. Madison, 139 S. Ct. at 731 (“[U]nder Ford and Panetti, the Eighth

Amendment may permit executing [petitioner] even if he cannot remember

committing his crime.”).

      As stated above, the ultimate question is “whether [Dixon] can rationally

understand the reasons for his death sentence.” Id. at 728. The state court’s

conclusion that Dixon does have this understanding was not based upon an

unreasonable determination of the facts.

                                   *       *    *

      For the foregoing reasons, the judgment of the district court is affirmed, and

Dixon’s motion for a stay of execution, Dkt. No. 9, is denied.

      AFFIRMED; Motion for Stay of Execution DENIED.




                                           15